FINDINGS OE FACT.
The taxpayer is a resident of the City of New York. He was, during the year 1923, in the employ of A. Y. Victorius & Co., a corporation with its principal place of business at 370 Broadway, New York City. During a portion of such year he traveled as a salesman for this company, and, while so traveling, his expenses were advanced to him by his employer and by the employer charged to his account. The taxpayer was not in any way reimbursed for the amounts so expended. The advances made by the employer to the taxpayer monthly were as follows:
[[Image here]]
June_ 253
September-¡_ 219
Sept. 27 to Oet. 5- 66
Total_ 785
The taxpayer paid during the year necessary traveling expenses in the sum of $785.

Order of no deficiency will be entered accordingly.